Citation Nr: 0603900	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  00-11 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to accrued benefits based on entitlement to 
compensation for cancer based on the provisions of 38 U.S.C.A 
§ 1151.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151.

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to DIC under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to January 
1946.  He died in July 1999, and the appellant is the 
veteran's surviving spouse.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied entitlement to 
service connection for the cause of the veteran's death and 
denied entitlement to DIC under 38 U.S.C.A. § 1151.  

In March 2000, the RO authorized payment of nonservice-
connected burial benefits.  The appellant submitted a notice 
of disagreement later that month.  The appellant has not been 
furnished a statement of the case with regard to this issue.  
The matter was remanded in December 2004; however, the case 
was subsequently returned to the Board before any statement 
of the case was issued.  Once again, the Board notes that the 
matter is pending since 38 C.F.R. § 19.26 requires the 
issuance of a statement of the case.  This issue will be 
remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).  In 
Stegall v. West, 11 Vet. App. 268 (1998), the United States 
Court of Veterans Appeals (Court) has held that a remand by 
the Board imposes upon the Secretary of the VA a concomitant 
duty to ensure compliance with the terms of the remand.  It 
was further held that where the remand orders of the Board 
are not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.

In connection with the appeal, the appellant initially 
testified at a personal hearing before a, now retired, member 
of the Board in July 2001.  A transcript of her testimony is 
associated with the claims file.  The Board remanded the 
claim to the RO in November 2001.  When the case was returned 
to the Board for further appellate review, the Board member 
who conducted the July 2001 personal hearing had retired.  As 
such, the veteran was afforded another opportunity to testify 
at a personal hearing before a Veterans Law Judge.  In March 
2004, the appellant subsequently testified at another 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of the hearing is associated 
with the claims file.  

The case was remanded to the RO/AMC in December 2004.  After 
additional development was undertaken, the case has been 
returned to the Board.  


FINDINGS OF FACT

1.  In June 1999, the veteran submitted a claim for 
compensation for cancer under the provisions of 38 U.S.C.A. 
§ 1151.  At the time of the veteran's death, this claim 
remained pending.  

2.  The veteran died in July 1999.  The death certificate 
lists the immediate cause of death as prostate cancer, with 
other significant condition contributing death, but not 
result in the underlying cause listed as drug dependence from 
VA documented service injury materially contributed to 
demise.  

3.  The appellant filed her claim for DIC benefits in July 
1999.  

4.  The competent medical evidence of record at the time of 
the veteran's death does not reflect that the veteran's 
cancer and other disabilities were proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, and was not an event reasonably foreseeable.

5.  At the time of the veteran's death, service connection 
was in effect for right ulnar nerve peripheral neuropathy 
rated 60 percent disabling, residual right elbow gunshot 
wound rated 40 percent disabling, cervical spine degenerative 
changes and disc disease rated 40 percent disabling, 
bilateral kidney stones rated 10 percent, and right wrist 
limitation of motion rated 10 percent disabling.  The 
combined rating was 90 percent, and a total rating based on 
individual unemployability was in effect from July 1993.

6.  The competent medical evidence of record does not reflect 
that the veteran's death was proximately due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or examination, 
and was not an event reasonably foreseeable.

7.  There is no competent medical evidence that establishes a 
nexus between the veteran's cause of his death and service.

8.  Neither prostate cancer nor any other type of cancers 
were first manifest during service or within one year of 
separation.

9.  A service-connected disability did not cause or 
contribute to the cause of the veteran's death.

10.  Ten years prior to the veteran's death, service 
connection was in effect for right ulnar nerve peripheral 
neuropathy rated 60 percent disabling, residual right elbow 
gunshot wound rated 40 percent disabling, cervical spine 
degenerative changes and disc disease rated 20 percent 
disabling, and right wrist limitation of motion rated 10 
percent disabling.  The combined rating was 80 percent, and a 
total rating based on individual unemployability was not 
established; increased ratings and entitlement to a TDIU were 
denied by an October 1990 Board decision.  

11.  The veteran was not in receipt of, or hypothetically 
entitled to receive, a total disability rating for 10 
continuous years prior to his death; he was not continuously 
rated as totally disabled for the five-year period after his 
discharge from service; and he was never a prisoner of war.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. §§ 1151, 5121 (West 2002); 38 C.F.R. § 
3.1000 (2005).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151 are not met; the cause of the veteran's 
death was not due to VA treatment.  38 U.S.C.A. §§ 1151, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.312, 3.361 (2005).

3.  A disease or injury incurred in or aggravated by service 
did not cause or contribute substantially or materially to 
the cause of death; nor may prostate cancer be presumed to 
have been incurred as a result of service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303. 
3.304, 3.307, 3.309, 3.312 (2005).

4.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1310, 
1318, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.22 
(1999); 38 C.F.R. § 3.22, 3.159, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA - Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

VA satisfied this duty by means of a letter to the appellant 
from the RO dated in December 2001, as well as by the 
discussions in the March 2000 statement of the case (SOC), 
the September 2002, November 2002 and October 2003 
supplemental statements of the case (SSOCs), the November 
2001 and December 2004 Board remands, as well as the January 
2005 duty-to-assist letter and a subsequent SSOC issued to 
the appellant in December 2005.  Also, a statement of the 
case on the issue of accrued benefits was issued in November 
2002.  By means of these documents, the appellant was told of 
the requirements to establish service connection for the 
cause of the veteran's death.  These documents also informed 
the appellant of her and VA's respective duties, and she was 
asked to provide information in her possession relevant to 
the claim.

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits. The RO initially denied the cause of death claim in 
March 2000, prior to the enactment of the VCAA.  However, the 
appellant was not provided VCAA notice until December 2001.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying in December 2001, her 
claims were readjudicated based upon all the evidence of 
record in November 2002.  There is no indication that the 
disposition of her claims would not have been different had 
she received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
her claim as she had the opportunity to submit additional 
argument and evidence, which she did and to address the 
issues at a hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For this reason, the appellant has not been 
prejudiced by the timing of the VCAA notice. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO obtained the veteran's service medical 
records, VA and private outpatient records, records related 
to the veteran's employment, and the veteran's death 
certificate.  There is no indication of any relevant records 
that the RO failed to obtain.  The appellant's various 
communications indicate that she has no additional evidence 
to submit.

Assistance shall also include obtaining a medical opinion 
when such an opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).  In this case, a medical opinion was 
secured in June 2002 subsequent to a Board remand, and a 
second medical opinion was obtained in May 2005, pursuant to 
the December 2004 remand.  Reports of these opinions are in 
the claims file.  Therefore, the Board concludes that no 
further assistance to the appellant is required.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  



II.  Claims for compensation under 
38 U.S.C.A. § 1151

Under the provisions of 38 U.S.C.A. § 1151 (West 2002), if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service-connected.  
See 38 C.F.R. §§ 3.361, 3.800(a) (2005).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Applicable regulation provides that where it is determined 
that there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.361 (2005).

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

To establish that the provision of training and 
rehabilitation services or a CWT program proximately caused a 
veteran's additional disability or death, it must be shown 
that the veteran's participation in an essential activity or 
function of the training, services, or CWT program provided 
or authorized by VA proximately caused the disability or 
death.  The veteran must have been participating in such 
training, services, or CWT program provided or authorized by 
VA as part of an approved rehabilitation program under 38 
U.S.C. chapter 31 or as part of a CWT program under 38 
U.S.C.§ 1718.  It need not be shown that VA approved that 
specific activity or function, as long as the activity or 
function is generally accepted as being a necessary component 
of the training, services, or CWT program that VA provided or 
authorized.

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the 
veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was due to either (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The appellant is asserting two different claims under 38 
U.S.C.A. § 1151.  First, the appellant has a claim for 
accrued benefits based on a claim pending at the time of the 
veteran's death.  In that claim, the veteran asserted that he 
had bone cancer and other cancers and physical disabilities 
due to radiation and other treatments received at a VA 
facility during the 1950's and 1960's.  As this claim was 
pending at the time of the veteran's death, the Board must 
address whether the appellant is entitled to accrued 
benefits.  

After the veteran's death, the appellant submitted a claim 
for DIC for the cause of the veteran's death.  In that claim, 
the appellant asserts that the veteran's service-connected 
disabilities ultimately led to his numerous physical problems 
which caused his death.  The appellant continues to assert 
that radiation treatment in the 1950's and 1960's also led to 
the veteran's cancer, which ultimately led to the veteran's 
demise.  

The Board will address each claim separately, because the DIC 
claim is based on the cause of the veteran's death, as 
opposed to the accrued benefits claim for compensation which 
was pending at the time of the veteran's death.  As such, the 
entire record is for consideration with regard to the DIC 
claim, but only the evidence of record at the time of the 
veteran's death may be considered with regard to the accrued 
benefits claim.  In other words, the additional evidence 
added to the record after the veteran's demise must be 
considered with regard to the DIC claim; but may not be 
considered with regard to the accrued benefits claim.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b) (West 2002).  

A.  Accrued Benefits claim

In February 1999, the appellant on behalf of the veteran, 
submitted a claim of service connection for bone cancer, and 
"many other disabilities brought on by bone trauma of the 
arm and skeleton frame.  In April 1999, the appellant 
submitted clarifying argument, stating that the veteran was 
dying of cancer which had metastasized all over his body.  
The appellant further noted that there was a knot in the 
veteran's throat which made swallowing most difficult and 
which was caused by radiation treatments at a VA facility 
from 1959 to 1969 to "kill the thyroid gland."  The 
appellant also asserted that the veteran had a big cyst on 
both kidneys which had turned cancerous, and that he suffered 
from toxemia due to medicine given to him for intractable 
pain from his war injury.  Thus, it appears that a claim for 
compensation for cancer based on the provisions of 
38 U.S.C.A. § 1151 was raised at this time.

The veteran died in July 1999 and this claim was not 
adjudicated prior to the veteran's demise.  

The law applicable to accrued benefits provides that certain 
individuals, including the veteran's surviving spouse, may be 
paid periodic monetary benefits (due and unpaid for a period 
not to exceed two years) to which the veteran was entitled at 
the time of his death under existing ratings or based on 
evidence in the file or constructively of record at the time 
of his death.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 
3.1000 (2005).  A claim for such benefits must be filed 
within one year of the veteran's death.  38 C.F.R. § 
3.1000(a), (c) (2005).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See also, Zevalkink v. Brown, 102 F.3d 1236 (Fed 
Cir. 1996) (a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2005).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d) (2005).  See also, 38 C.F.R. §§ 20.1103, 20.1104 
(2005).

In this case, the veteran had a claim for compensation for 
cancer based on the provisions of 38 U.S.C.A. § 1151 pending 
at the time of his death.  In July 1999, the appellant filed 
her claims, which included a claim for accrued benefits for 
the pending claim.

The competent and probative medical evidence of record at the 
time of the veteran's death does not demonstrate that the 
veteran's bone cancer, or any other cancer or physical 
disability, was due to VA treatment.  Specifically, a review 
of the post-service medical records shows only that the 
veteran's thyroid was examined in 1958, by way of diagnostic 
testing based on radioactive iodine uptake.  There is no 
indication that the veteran underwent numerous radiation 
treatments from 1959 to 1969, as asserted by the appellant.  
The claims file contains VA examination reports from 1959, 
1963 and 1968, none of which indicate that the veteran was 
undergoing radiation for a thyroid condition.  There is 
simply no evidence, whatsoever, that corroborates the 
appellant's assertions.  While the evidence of record at the 
time of the veteran's death does note that the veteran 
suffered from numerous physical disabilities, including 
kidney stones, prostate cancer, ulnar neuropathy and other 
residuals from gunshot wounds in service, visual problems, 
kidney cysts, and a cervical spine disability, the record, at 
the time of the veteran's death, was devoid of any notion 
that the veteran suffered additional disability due to 
treatment, or lack thereof, at a VA facility.  

There is no evidence of record, other than the appellant's 
contentions, that her husband's cancer and/or other physical 
disabilities at the time of death are in any way related to 
treatment, or lack thereof, at a VA facility.  As the 
appellant is not a medical expert, she is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

The appellant's personal hearing testimony is evidence of her 
sincere belief that the veteran's cancer and other physical 
disabilities were caused by VA treatment; however, the 
medical evidence of record does not support the appellant's 
beliefs.  The Board is bound by VA law and regulations, 
which, in this case, do not permit the allowance of the 
appellant's claim for accrued benefits.  

The preponderance of the evidence is against the claim for 
accrued benefits.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



B.  DIC under 38 U.S.C.A. § 1151

After the veteran's death, the appellant provided an 
alternate theory of entitlement to compensation based on the 
provisions of 38 U.S.C.A. § 1151.  Alternatively, the 
appellant contends that she is entitled to dependency and 
indemnity compensation (DIC) under provisions of 38 U.S.C.A. 
§ 1151.  

The appellant essentially asserts that her husband's prostate 
cancer was caused by radiation treatments administered at a 
VA facility for his thyroid condition.  The radiation was 
overdosed by hospital personnel, resulting in several adverse 
conditions to include kidney, liver, and spleen problems, as 
well as the prostate cancer which killed him.  

As noted above, a 1958 medical report notes that the veteran 
underwent testing for his thyroid.  This testing consisted of 
radioactive iodine uptake.  The record does not reflect that 
the veteran received numerous doses of radiation between 1959 
and 1969, as the appellant has suggested.  

The RO/AMC attempted to locate additional VA treatment 
records from the 1950's and 1960's, but no additional VA 
records were located.  

A VA opinion was obtained in May 2005 to address the 
appellant's contentions.  The doctor indicated that he 
completely and thoroughly reviewed the veteran's claims file.  
The doctor noted there was concern in January 1958 that the 
veteran might have had a thyroid condition.  As such, 
laboratory testing was done that included radioactive iodine 
uptake, which the doctor noted was standard procedure for 
elucidating whether there was thyroid disease.  The doctor 
further noted that the record did not reveal any other type 
of radiation treatment or dosing or location of other body 
parts that were affected or examined.  Moreover, based on the 
results of the 1958 testing, there was no thyroid condition 
noted at that time.  

The doctor summarized that the veteran's reported thyroid 
treatments consisted of actual diagnostic testing that was 
based on radioactive iodine (I-131) uptake that actually 
revealed a normal value.  There was no other mention of any 
specific radiation treatments.  Based on the review of the 
veteran's c-file, and a review of the medical literature, 
there did not appear to be any substantiation to the claim 
that the veteran's prostate cancer was causally related to 
treatment in a VA facility.  In conclusion, the doctor opined 
that there was no documentation currently available that 
revealed that the veteran's prostate cancer was in any way 
caused by the treatment he received at a VA facility.  Based 
on the reports, it was most likely that the veteran's 
prostate cancer, which developed 40 years later, was more 
likely than not, due to other causes.  

The medical opinion is to the effect that the veteran's death 
is not the result of VA treatment.  This opinion is based on 
a complete review of the file, including the veteran's 
history, clinical notes, hospital records and the death 
certificate.  The opinion thoroughly explained why the 
veteran's death was not the result of VA treatment.  Since 
this is a medical opinion on a medical question, by a medical 
professional, it is probative and persuasive and it 
completely outweighs the assertions and claims of the lay 
appellant. 

Once again, the Board does not doubt the appellant's 
sincerity; however, the file does not contain any competent 
probative medical evidence to support her assertions.  
Without medical evidence to corroborate the appellant's 
assertions, this claim must be denied.  In other words, the 
Board is not discounting the possibility that the veteran may 
have received radiation treatments between 1959 and 1969, as 
the appellant suggests; however, there is simply no record of 
such treatment and the Board may not accept the appellant's 
assertions in lieu of actual medical evidence.  Once again, 
there is no evidence of record, other than the appellant's 
contentions, that the cause of the veteran's death is in any 
way related to treatment, or lack thereof, at a VA facility.  
As the appellant is not a medical expert, she is not 
competent to express an authoritative opinion on this issue.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Consequently, the Board finds that the preponderance of 
evidence establishes that the veteran's death is not the 
result of VA treatment.  Therefore, death benefits are not 
payable under the provisions of 38 U.S.C.A. § 1151.

IV.  Service Connection for the Cause of the Veterans Death

The Board will now address whether a service-connected 
disability caused, contributed to, or materially hastened 
death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.312 (2005).

A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).  A contributory cause of death must be causally 
connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (2005).  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.304 (2005).  Establishing service connection 
requires medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

During the veteran's lifetime, service connection was in 
effect for the following: right ulnar nerve peripheral 
neuropathy, rated 60 percent disabling since May 11, 1981; 
residual right elbow gunshot wound, rated 40 percent 
disabling from December 1, 1969; cervical spine degenerative 
changes and disc disease, rated 40 percent disabling from 
July 9, 1993; bilateral kidney stones under 38 U.S.C. § 1151, 
rated 10 percent disabling from February 28, 1997; and right 
wrist limitation of motion, rated 10 percent disabling as of 
August 14, 1949.  At the time of his death in July 1999, his 
combined rating was 90 percent, and a total rating based on 
individual unemployability was in effect.  The total rating 
became effective as of July 9, 1993. 

The veteran died in July 1999.  The death certificate lists 
the immediate cause of death as prostate cancer.  "Drug 
dependence from VA documented service injury materially 
contributed to demise," was written under Part II as an 
other significant condition contributing to death, but not 
resulting in the underlying cause given in Part 1; however, 
no explanation or rationale was provided to support that 
statement.  There was no autopsy performed.  The veteran was 
75 years old at the time of his death.  

A VA opinion was obtained in June 2002 to address the 
appellant's contentions that the veteran's gunshot wound in 
World War II led to numerous other disabilities and years of 
suffering, ultimately culminating in his death.  The doctor 
noted that the veteran's death certificate listed prostate 
cancer as the immediate cause of death.  The doctor also 
noted that the death certificate mentioned that there was 
drug dependence with documentation from the VA, and that the 
signing physician felt that there was drug dependence from a 
VA-documented service injury which materially contributed to 
his demise.  The doctor noted the veteran's multiple medical 
conditions from which he suffered, including diabetes, 
coronary artery disease, degenerative joint disease, and 
kidney cysts, as well as prostate cancer which developed 
metastasis.  

The doctor noted that he thoroughly and completely reviewed 
the medical records available, including the death 
certificate and statements by the veteran's physicians.  The 
doctor opined that the veteran's cause of death was as stated 
on the death certificate, prostate cancer.  The doctor 
further noted that he could not find support in the medical 
records to indicate that a major material contribution to his 
death was due to drug dependence from a VA-documented service 
injury.  The doctor did not see that correlation in the 
medical file.  Rather, the doctor noted that the veteran had 
multiple other medical conditions and he had metastatic 
prostate cancer.  Those other medical conditions that were 
not considered service-related, including coronary artery 
disease, along with the primary condition of prostate cancer, 
were the causal reasons for his demise.  The doctor did not 
believe the contention that the veteran's service-connected 
injuries were contributing factors to his death.  In 
addition, the doctor opined that the statement that drug 
dependence from the VA-documented service injuries materially 
contributed to the veteran's demise was not a fair reflection 
of the medical records that were reviewed.  In conclusion, 
the doctor opined that prostate cancer was the main causal 
reason for the veteran's death, and not anything related to 
service-connected conditions.  

At her personal hearing in March 2004, the appellant 
testified that the death certificate was signed by a private 
physician from a nursing home.  The appellant explained that 
because the veteran's arm was blown off in the Battle of the 
Bulge, he had to have it reattached, and gangrene set in.  As 
a result of the gangrene, and the trauma, the veteran wore a 
prosthetic device on his hand.  The appellant further 
testified that these problems caused severe pain, for which 
the veteran was heavily medicated for years.  The appellant 
testified that all of the medications destroyed the veteran's 
liver, pancreas and heart.  In sum, the appellant asserts 
that the veteran's initial injury in World War II led to 
numerous problems, which ultimately led to the veteran's 
demise.  The appellant believes it was all related.  

In sum, the preponderance of the probative medical evidence 
in this case does not support the appellant's contentions.  
The VA opinion of record does not indicate that the veteran 
died of a service-connected disability, or that a service-
connected disability materially contributed to the veteran's 
death.  The Board acknowledges the appellant's sincere belief 
that the service-connected World War II injuries led to 
numerous problems, culminating in death; however, the 
appellant has not provided any medical evidence to support 
her assertions.  As noted above, the only medical evidence 
which attributes drug dependence based on service-connected 
injury as a material contribution to death is the notation on 
the death certificate, which indicates that the veteran's 
drug dependence due to service-connected disability 
materially contributed to the veteran's prostate cancer.  
However, as the VA doctor in June 2002 points out, the doctor 
who signed the death certificate did not provide any 
explanation for this determination, and the VA further stated 
the this statement on the death certificate is not supported 
by the medical evidence of record.  

The information of record indicates that the death 
certificate was signed by a private physician from a nursing 
home and there is no indication that this physician reviewed, 
or had access to, the veteran's claims file or the records 
contained therein.  As such, the Board finds that the 
notation on the death certificate that drug dependency due to 
service-connected injury could have materially contributed to 
the veteran's death has little probative value.  The 
certificate of death is not accompanied by any medical 
statement or medical evidence explaining the facts and 
circumstances to support the conclusion that service-
connected disability somehow contributed to or aggravated the 
prostate cancer.  The physician who signed the death 
certificate offered no rationale for this conclusion.

In contrast, the VA opinion from June 2002 is based on a 
thorough review of the entire claims file.  There is no other 
opinion of record.  In conclusion, the preponderance of the 
medical evidence does not support the appellant's 
contentions.  As the preponderance of the evidence is against 
the claim for service connection for the cause of the 
veteran's death, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318

The appellant also contends that she is entitled to DIC under 
38 U.S.C.A. § 1318, as the veteran should have been rated as 
totally disabled for 10 years prior to his death.

Where, as here, service connection for the cause of death is 
not shown, a surviving spouse of a "deceased veteran" may 
still be entitled to receive DIC benefits pursuant to 38 
U.S.C.A. § 1318(a) (West 2002) in the same manner as if the 
death were service-connected. 

Under 38 U.S.C.A. § 1318, DIC benefits are available where 
the deceased veteran was in receipt of or entitled to receive 
(or but for the receipt of retired or retirement pay was 
entitled to receive) compensation at the time of death for a 
service-connected disability rated totally disabling if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death, or 
was continuously rated totally disabling for a period of not 
less than 5 years from the date of such veteran's discharge 
or other release from active duty.  38 U.S.C.A. § 1318(b)(1) 
(West 2002).  

The adjudication of claims for benefits pursuant to 38 
U.S.C.A. § 1318 has been complicated in recent years by 
conflicting judicial interpretations and by consequent 
changes in VA regulations.

Prior to January 21, 2000, 38 C.F.R. § 3.22 provided for DIC 
under 38 U.S.C.A. § 1318 if the veteran was in receipt of or 
"for any reason" was not in receipt of, but would have been 
entitled to receive, compensation at the time of death for a 
service-connected disablement that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death, 
or from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death.  See 38 C.F.R. § 3.22(a)(2) (1999).

A number of Court decisions interpreting 38 U.S.C.A. § 
1318(b) have found that a surviving spouse was entitled to 
demonstrate that, for purposes of this section, the veteran 
hypothetically would have been entitled to a different 
decision on a service-connected-related issue, based on 
evidence in the claims file or in VA custody at the time of 
his/her death and under the law then applicable or 
subsequently made retroactively applicable.  See, e.g., Green 
v. Brown, 10 Vet. App. 111, 118-19 (1997); See also Carpenter 
v. West, 11 Vet. App. 140 (1998), Wingo v. West, 11 Vet. App. 
307 (1998), Cole v. West, 13 Vet. App. 268, 278 (1999).

In response to such Court decisions, VA in January 2000 
amended 38 C.F.R. § 3.22, the regulation implementing § 1318, 
to restrict the award of DIC benefits to cases in which the 
veteran, during his or her lifetime, had established the 
right to receive total service- connected disability 
compensation for the period of time required by § 1318, or 
would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a prior claim 
or claims.  See 65 Fed. Reg. 3,388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.

Subsequently, National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II), addressed a challenge to the validity 
of 38 C.F.R. § 3.22 as amended January 21, 2000.  The Federal 
Circuit held, in part, that 38 C.F.R. § 3.22 as amended was 
not invalid insofar as it precluded "hypothetical 
entitlement" as an additional basis for establishing 
eligibility under 38 U.S.C.A. § 1318.

As such, VA delineated that "hypothetical entitlement" was 
not a viable concept under either 38 U.S.C.A. §§ 1311(a)(2) 
or 1318, regardless of when the claim was filed.  In doing 
so, VA established that the possible ways of prevailing on a 
claim for benefits under 38 U.S.C.A. § 1318 are: (1) meeting 
the statutory duration requirements for a total disability 
rating at the time of death; or (2) showing that such 
requirements would have been met but for clear and 
unmistakable error in a previous decision. 

The NOVA II decision appeared to end the debate about whether 
"hypothetical entitlement" was allowed under 38 U.S.C.A. § 
1318.  

The January 21, 2000, amendment (65 Fed. Reg. 3,388) to 
38 C.F.R. § 3.22 barred the "hypothetical" entitlement 
theory with respect to dependency and indemnity compensation 
(DIC) claims made pursuant to 38 U.S.C. § 1318.  In other 
words, in January 2000, in response to the above-referenced 
Court decisions, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  65 Fed. Reg. 
3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.  The Court in 
NOVA II found this permissible.  

However, in the recent case of Rodriguez v. Nicholson, 19, 
Vet. App. 275 (2005), the Court determined that the January 
21, 2000 amendment to 38 C.F.R. § 3.22 was, in essence, a 
substantive change in the law.  As such, the Court found that 
application of the amended regulation barring use of 
"hypothetical entitlement" theory for DIC claims, based on 
service-connected disability rated totally disabling for at 
least 10 years prior to the veteran's death, to claims filed 
prior to January 21, 2000 had an impermissible retroactive 
effect.  

Thus, in sum, the Court found that the January 21, 2000, 
amendment (65 Fed. Reg. 3,388) to 38 C.F.R. § 3.22 to bar the 
"hypothetical" entitlement theory with respect to 
dependency and indemnity compensation (DIC) claims made 
pursuant to 38 U.S.C. § 1318 is not applicable to claims 
filed prior to that date.  In other words, the hypothetical 
entitlement theory must be considered and applied with 
respect to section 1318 DIC claims filed prior to January 21, 
2000.  On and after that date, hypothetical entitlement 
claims are not authorized.  

In this case, the appellant filed her DIC claim in July 1999, 
prior to the amended regulation.  As such, hypothetical 
entitlement must be considered.  

In this case, and as noted hereinabove, the record does not 
reflect that the veteran was rated totally disabled due to 
service-connected disabilities for a period of 10 or more 
years immediately preceding his death.  

Ten years prior to the veteran's death, in July 1989, service 
connection was in effect for right ulnar nerve peripheral 
neuropathy rated 60 percent disabling, residual right elbow 
gunshot wound rated 40 percent disabling, cervical spine 
degenerative changes and disc disease rated 20 percent 
disabling, and right wrist limitation of motion rated 10 
percent disabling.  The combined rating was 80 percent, and a 
total rating based on individual unemployability was not 
established.  Although the veteran had claims for increased 
ratings for his service-connected disabilities, as well as a 
claim for entitlement to a TDIU, pending in July 1989; 
increased ratings and entitlement to a TDIU were ultimately 
denied by Board decision dated October 1990.  The veteran did 
not appeal this decision.

Therefore, it follows that the veteran was not hypothetically 
entitled to a total rating 10 years prior to his death since 
it was determined at that time that he was actually not 
entitled to such a rating.  There was not any evidence in the 
claims file or in VA custody at the time of the veteran's 
death showing the disability should have been rated any 
differently.  The "hypothetical entitlement" argument is not 
applicable to the veteran's claim of service connection for 
cancer since that claim was denied for accrued purposes 
earlier in this Board decision.  All of the evidence in the 
claims file or in VA custody was already considered in that 
decision.  Accordingly, the appellant's claim must be denied 
even when it is considered on the basis of "hypothetical 
entitlement."

Furthermore, there is no indication this case involves any of 
the circumstances under which the veteran may be deemed to 
have been "entitled to receive" VA compensation benefits at 
the total disability level prior to his death, even though he 
did not actually receive these benefits, as defined under the 
current version of 38 C.F.R. § 3.22, such as the result of 
the withholding of compensation to offset indebtedness, the 
receipt of military or retirement pay, or payment of 
compensation to dependents.   

At her March 2004 hearing, the appellant and her 
representative stated that they would file a motion arguing 
that there was clear and unmistakable error (CUE) in the 
Board's 1990 decision.  However, in a September 2004 report 
of contact, the appellant's representative advised that they 
would not be filing a CUE motion in this case.  As such, the 
appellant has not alleged that total disability compensation 
would have been awarded but for CUE in a prior, final VA 
decision, in accordance with 38 C.F.R. § 3.22 (b)(3).  The 
Board emphasizes that CUE is a very specific and rare kind of 
error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  See 38 C.F.R. § 3.105a (2005); Baldwin v. West 13 
Vet. App. 1, 5 (1999).  See also Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  The pleading requirements for 
raising a claim for CUE, include some degree of specificity 
as to what the alleged error is, and unless such error is 
obviously CUE on its face, an explanation as to why the 
result would have been manifestly different but for the 
error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
("...simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of 
CUE."); Damrel v. Brown, 6 Vet. App. 242 (1994) (alleged 
errors involving improperly weighed and evaluated evidence, 
did not rise to level of claim for CUE in context of 
claimant's attempt to establish entitlement to DIC benefits 
under section 1318).  

Based on these facts, the Board finds that the veteran was 
not in receipt of, or hypothetically entitled to receive, a 
total disability rating for 10 continuous years prior to his 
death.  

As such, the statutory criteria for entitlement to DIC under 
38 U.S.C.A. § 1318 are not met.  

Because the appellant does not meet the basic criteria under 
the law for eligibility for DIC under 38 U.S.C.A. § 1318, the 
law is dispositive without regard to any other facts in the 
case.  Where the law is dispositive, the claim must be denied 
on the basis of absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the appeal for DIC 
benefits under 38 U.S.C.A. § 1318 is denied as a matter of 
law.


ORDER

Entitlement to accrued benefits is denied.

Entitlement to DIC under 38 U.S.C.A. § 1151 is denied.  

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.  


REMAND

In March 2000, the RO authorized payment of nonservice-
connected burial benefits.  The appellant submitted a notice 
of disagreement later that month arguing entitlement to 
service-connected burial benefits.  The appellant has not 
been furnished a statement of the case with regard to this 
issue.  The matter was remanded in December 2004; however, 
the case was subsequently returned to the Board before any 
statement of the case was issued.  Once again, the Board 
notes that the matter is pending since 38 C.F.R. § 19.26 
requires the issuance of a statement of the case.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (Court) has held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.

As such, the RO is now required to send the veteran a 
statement of the case as to this issue in accordance with 38 
U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 
(2005).  In this regard, the United States Court of Appeals 
for Veterans Claims (Court) has held that where a Notice of 
Disagreement has been submitted, the veteran is entitled to a 
Statement of the Case.  The failure to issue a Statement of 
the Case is a procedural defect requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps in 
order to provide the veteran with a 
Statement of the Case as to the issue of 
payment of non-service-connected burial 
benefits in accordance with 38 U.S.C.A. § 
7105 (West 2002) and 38 C.F.R. §§ 19.29, 
19.30 (2005).  If the appellant perfects 
her appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board for 
the purpose of appellate disposition.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  VA will notify the appellant if further 
action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


